Citation Nr: 1243453	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of shrapnel wounds to the head.

4.  Entitlement to service connection for residuals of shrapnel wounds to the legs.

5.  Entitlement to service connection for residuals of shrapnel wounds to the hands. 

6.  Entitlement to service connection for migraine headaches, claimed as secondary to shrapnel wounds. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1957 to November 1960.  He had service in the United States Army Reserves, which included active duty from October 1961 to August 1962. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO denied the benefits sought on appeal.  The Veteran appealed this rating action to the Board. 
 
In a March 2010 statement to the RO, the Veteran withdrew his previous request for a hearing before a Veterans Law Judge.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in March 2010).  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2012). 

In January 2011, the Board remanded the Veteran's claims on appeal for further evidentiary development.  The requested development has been accomplished and the claims have returned to the Board for further appellate review. 






(NEXT PAGE)


FINDINGS OF FACT

1.  The objective and credible evidence fails to establish that the Veteran sustained injuries as a result of an in-service landmine explosion. 

2.  A bilateral hearing loss disability was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin, to include a landmine explosion. 

3.  Tinnitus was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin, to include a landmine explosion.

4.  Residuals of shrapnel wounds to the head, hands and legs, and migraine headaches were not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking these disabilities to an incident of service origin, to include a landmine explosion.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2012). 

3.  Residuals of shrapnel wounds to the head were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2012).

4.  Residuals of shrapnel wounds to the hands were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2012).

5.  Residuals of shrapnel wounds to the legs were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2012).

6.  Migraine headaches, claimed as secondary to shrapnel wounds were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Duty to Notify 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 


In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id.   

With regard to the service connection issues on appeal, VA provided the Veteran with pre-adjudication notice on the Pelegrini II VCAA elements in an August 2005 letter.  The letter told him to let VA know of any evidence he thought would support his claims, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need." 

In addition, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not been provided notice of the Dingess elements.  However, the Board finds that as the service connection claims will be denied in the analysis below, no effective date(s) or rating(s) will be assigned, thus, there is no prejudice to the Veteran in proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided pre-adjudication VCAA notice via the above-cited August 2005 letter.  Id.   

Duty to Assist 

Regarding VA's duty to assist, relevant service treatment records (STRs), service personnel records (SPRs) and post-service VA examination and clinical treatment reports, along with statements of the Veteran and his representative, have been associated with the claims file.  No outstanding, relevant evidence has been identified that has not already been obtained.

In November 2005, the Veteran was afforded a VA fee basis audiological examination.  VA also examined the Veteran in February 2011 to determine the etiology of his residuals of shrapnel wounds to the head, arms and legs, and headaches.  The results of these examination reports are contained in the claims file.  

The adequacy of the November 2005 VA fee basis examination is essentially immaterial.  Much of the outcome of the claim for service connection for hearing loss and tinnitus turns on the question as to whether the Veteran sustained injuries from a landmine explosion, which in turn resulted in acoustic trauma that caused hearing loss and tinnitus.  Here, as the preponderance of the evidence is against the finding that the Veteran was involved (injured) in a landmine explosion, the positive findings of the examination are based on an inaccurate factual basis.  

Conversely, the Board finds that the February 2011 VA examination to be adequate to fully adjudicate the claims for service connection for residuals of shrapnel wounds to the head, arms and legs, and headaches.  The February 2011 VA examiner identified the nature of these disabilities and discussed their etiological relationship, if any, to his period of active military service, the period of service that is at issue in the current appeal.  The examiner also conducted a full review of the claims file and considered the Veteran's lay history.  The February 2011 examination report is, therefore, fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In January 2011, the Board remanded the Veteran's claim to have the RO contact the National Personnel Records Center (NPRC), or any other appropriate agency, and to have them obtain the Veteran's service personnel records, as well as any sick reports, unit histories, lesions learned, and morning reports relative to the Veteran's unit.  The RO received the Veteran's service personnel records.  Further, in a response received in February 2011, the NPRC indicated that a search for morning reports of the Veteran's unit, H/S 249th Engineer Battalion at APO 87, for the period from November 25, to December 25, 1960 were devoid of any remarks pertaining to an injury due to an explosion.  

The Board notes that the NPRC used the incorrect dates in its morning report search.  Specifically, the Veteran has maintained that the alleged landmine explosion and subsequent hospitalization at the United States Army Hospital in Verdun, France occurred on August 1, 1960.  The search conducted by the NPRC was from November to December 1960.  Nevertheless, as will be explained in more detail below, inasmuch as the contemporaneous medical evidence does not show that the Veteran has disabilities that are consistent with residuals of a shrapnel injury from an in-service landmine explosion, the Board finds the actions and development directed in its January 2011 remand directives to have been substantially completed.  Another remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers upon the appellant the right to compliance with that order). 

Therefore, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claims.  The Board will proceed with its appellate review of the claims in the analysis below.

II. Laws and Regulations

Service Connection-general criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a neurological disorder or sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Combat criteria

In the case of a veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. 38 U.S.C.A. § 1154(b).  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b).  The phrase "engaged in combat with the enemy" requires that the veteran have personally taken part in a fight or encounter with a military foe or hostile unit of instrumentality.  The phrase does not apply to veterans who merely served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999). 


Hearing loss criteria

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Merits Analysis

The Veteran seeks service connection for a bilateral hearing loss disability, tinnitus, and residuals of shrapnel wounds to the head, arms, and legs and migraine headaches.  He contends that these disabilities are the result of a landmine explosion that occurred while he was operating a bulldozer while on temporary duty assignment (TDY) with the 249th Engineering Battalion in Beirut, Lebanon in August 1, 1960.  He maintains that as a result of these injuries, he was medivaced to the United States Army Hospital in Verdun, France and was hospitalized for three (3) months.  He maintains that after discharge from the hospital, he was placed on a limited profile because of his shrapnel injuries.  The Veteran contends that as a result of the in-service shrapnel injuries, he has experienced chronic pain and stiffness in his "knuckles," and had to undergo left knee surgery.  (See VA Form 21-3138, Statement in Support of Claim, dated and signed by the Veteran in July 2005; VA Form 21-526, Veteran's Application For Compensation And/Or Pension, received by the RO in July 2005; VA Form 2-1438, Statement in Support of Claim, accepted as the Veteran's Notice of Disagreement and received by the RO February 2006; and February 2011 VA general medical examination report).

The Veteran's DD 214 for his period of active military service (i.e., December 1957 to November 1960), the period of military service that is at issue in the instant appeal, reflects that he was assigned to H/S 249th Engineering Battalion.  His military occupational specialty was a construction machine operator.  He did not receive any military awards or decorations during this period of active service.  There is no indication from his service personnel records that he was placed on a limited profile as a result of a landmine explosion. 

The Veteran's service treatment records for his initial period of military service are devoid of any treatment for shrapnel wounds or for injuries following a landmine explosion, as the Veteran has alleged.  They do not show that he complained of hearing loss, tinnitus or chronic headaches.  In early September 1960, the Veteran was hospitalized at the United States Army hospital in Verdun, France for a right thumb wound sustained in a wood-carving incident.  Significantly, the September 1960 hospitalization report is within the time frame that the Veteran has reported that he was hospitalized for his shrapnel injuries after the alleged August 1960 landmine explosion in Lebanon.  Yet, this report, as well as the remainder of the records from the Veteran's initial period of military service, are entirely devoid of any history of a landmine explosion or of any injuries to the ears, hands, legs and head resulting therefrom. 

A September 1960 service separation examination report reflects that the Veteran's ears, head, and lower and upper extremities were evaluated as "normal."  His hearing was assessed as being 15/15 by whispered voice testing.  The examining clinician noted that the Veteran had scars of the right thumb.  On an accompanying Report of Medical History, the Veteran denied having had any ear trouble and frequent and severe headaches.  He stated that he had had swollen or painful joints.  In the Notes section of the report, the examining clinician reported that the Veteran had a painful "thumb" knuckle when it was cold.  

Service treatment records from the Veteran's period of active Reserve service are wholly devoid of any subjective complaints or clinical findings referable to the ears, head, arms, and legs, to include residuals from a landmine explosion.  All of the Veteran's systems were evaluated as "normal" upon entrance to and separation from this period of active service.  His hearing on whispered voice testing was again 15/15 in both ears.  It is true that his hearing on audiometric showed some level hearing loss at enlistment as well as at discharge, and that there was a very slight shift when comparing the enlistment and discharge examinations.  However, and rather crucially, hearing loss for VA purposes was never shown.  Further, at no point during this period of service did the Veteran report having been involved in a landmine explosion during his period of active military service.  On a July 1962 Report of Medical History, the Veteran denied having had any ear trouble, swollen or painful joints and frequent or severe headaches.  There was also no reference to hearing loss or tinnitus.

In short, there is no objective evidence that the Veteran was treated for the residuals of a landmine explosion.  There are also no references to scars/shrapnel wounds of the head, legs, or hands.  There is only a mention of injury to the right thumb from a wood carving accident.  A chronic disability manifested by headaches, scars, hearing loss, or tinnitus is not shown in service.  Moreover, as there is there is no evidence of any hearing loss for VA compensation purposes within a year of the Veteran's discharge from active and Reserve service in November 1960 and August 1962, respectively, service connection for this disability on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  Such was established at a November 2005 VA examination, which showed speech discrimination less than 94 percent.  The November 2005 VA basis examiner also noted that the Veteran complained of moderate constant bilateral tinnitus.  VA general medical, scar and neurological examination reports, dated in February 2011, reflect that the Veteran complained of tinnitus and headaches.  The examining VA physician also diagnosed the Veteran with a scar of the left temperoparietal region; superficial scars of the right hand and a large surgery scar of the left knee.  Thus, the Board finds that the evidence of record reflects that the Veteran has a bilateral hearing loss disability for VA compensation purposes, tinnitus, and a headache disorder.  The Veteran also has scars on his head, arms, and legs, which he says corresponds to the residuals of shrapnel wounds of the head, arms, and legs.  

Concerning in-service injury, the Veteran asserts that the above-cited disabilities are the result of an in-service landmine explosion that occurred while he was on TDY in Beirut, Lebanon in August 1960.  He maintains that after the explosion, he was medivaced to an Army hospital in Verdun, France where he was an inpatient for three (3) months.  Consideration to the combat presumption discussed in the law and regulations section above, and that a major reason for the existence of 
38 U.S.C.A. § 1154(b) is the recognition that medical attention may not be available in combat situations, and thus injuries may not be recorded.  Here, for the reasons set forth below, the Board finds that the presumption created by 1154(b) is not applicable, and that the totality of the evidence is against the finding that the Veteran sustained injuries from a landmine while in service. 

First, as noted above, the Veteran's service treatment records are entirely silent for any mention of landmine incident or injuries resulting therefrom.  Surely, such an incident of a serious nature, which the Veteran claims resulted in three (3) months of hospitalization, would be annotated in the records.  There is absolutely no mention of these injuries at his 1960 separation examination report.  The fact that there is also no mention of the purported injuries stemming from the landmine explosion in the entrance and discharge examinations from his period of active Reserve service is significant as well.  Had such injuries truly occurred, the Board firmly believes that there would have been some mention of the scars, hearing loss, head injury (headaches) or landmine explosion.  Indeed, had the Veteran been experiencing hearing loss, tinnitus, and headaches since the August 1960 landmine explosion, as he now claims, he has provided no explanation as to why he made no reference or complaint of these problems when he was examined in November 1961.

Moreover, and significantly, a September 1960 report from the United States Army Hospital in Verdun, France, which is within the timeframe that the Veteran was purportedly hospitalized for injuries stemming from the alleged landmine explosion, is entirely silent for any reference to a landmine explosion.  Instead, it shows that the Veteran was hospitalized for five (5) days after he injured his right thumb in a wood-carving incident.  This injury would have occurred during his purported period of convalescence.  It is strikingly odd that there was no mention of the landmine explosion and the related injuries.  Such weighs against the Veteran's credibility.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Also calling into question the credibility of the Veteran and the purported in-service landmine incident, is more recent medical evidence.  After a review of the claims file, the Veteran's self-reported history surrounding the landmine incident, which is consistent with previously reported herein, and an extensive physical evaluation of the Veteran, a VA physician specifically concluded in February 2011 that there was no evidence that the Veteran's then present scars of the left temperoparietal region, right hand and left knee were caused by or a result of shrapnel wound injuries sustained in service.  Indeed, the February 2011 VA examiner specifically found the Veteran's left knee scars to have been the result of [post-service] surgery, a surgery that was not in any way related to residuals of shrapnel wound injuries in service.  Put another way, the scars observed on examination in February 2011 were not indicative of shrapnel wounds from a landmine.

In addition, the February 2011 VA examiner noted that a computed tomography scan of the Veteran's head showed no evidence of any shrapnel injuries.  The only evidence in the veteran's favor are statements made by him to the effect that he has hearing loss, tinnitus, headaches and residuals of shrapnel injuries to the head, arms and legs as a result of in August 1960 land mine explosion.  Such lay statements are far outweighed by the remainder of the evidence of record.  The veteran received medical treatment in September 1960, a month after the alleged explosion, and there was absolutely no mention of the incident or of any hearing loss, tinnitus, headaches, or shrapnel injuries resulting therefrom.  It does not stand to reason that the Veteran at that time would be carefully evaluated for a right thumb injury stemming from a woodcarving incident but that residuals from a landmine explosion would be neglected.  Equally convincing are the veteran's statements made in connection with his 1960 service separation physical examination, which do not contain any references of a landmine explosion or injuries resulting therefrom.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In fact, on an August 1962 Statement of Physical Condition from the Veteran's Reserve service, the Veteran indicated that there had not been any change in his condition since he was previously examined in July 1962. 

Moreover, and as discussed above, the VA February 2011 VA examination report does not indicate that the Veteran's current scars of the left tempoparietal region, and scars of the right hand and left knee are the result of any in-service shrapnel injuries.  In the absence of satisfactory evidence, the first prong of the § 1154(b) analysis is not met.  For reasons expressed in detail above, the Board concludes that the § 1154(b) combat presumption does not avail the veteran. Hickson element (2), in-service injury, has therefore not been met.  The claim fails on that basis. 

The Board will briefly address the final Hickson element, medical nexus.  With respect to the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus, there is medical evidence that is supportive of these claims.  The Veteran was afforded a VA fee basis audiology examination in November 2005.  At that examination, the Veteran indicated that his hearing loss and tinnitus were a result of unprotected noise exposure from a landmine explosion.  This was the only history provided by the Veteran.  The examining audiologist opined that the Veteran's hearing loss and tinnitus were consistent with the noise induced hearing loss reported in his history (i.e., the in-service landmine incident).  The Board finds this opinion to be of limited probative value as to the etiology of the Veteran's hearing loss and tinnitus because it is based on an inaccurate factual premise, namely that the Veteran was involved in an in-service landmine incident.  Thus, it is inconsistent with the other evidence of record.  Reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it). In this case, for the reasons stated above, the Board has found the Veteran's statements regarding an in-service landmine explosion to be not credible, given the absence of any complaints in service or for decades after, and the VA examiner's clinical findings and opinion.  Thus, as the Board has found the Veteran's statements to be inaccurate, the November 2005 audiologist's conclusion that the Veteran's hearing loss and tinnitus are the result of the in-service landmine explosion is similarly without basis.

There is no evidence that is supportive of the Veteran's claims for service connection for residuals of shrapnel injuries to the head, hands and face, and headaches.  On the contrary, there is only one medical opinion that addresses the etiology of these disabilities and it is against the claim.  As noted above after a review of the claims file, the Veteran's self-reported history surrounding the landmine incident, which is consistent with previously reported herein, and an extensive physical evaluation of the Veteran, the February 2011 VA physician specifically concluded that there was no evidence that the Veteran's then present scars of the left temperoparietal region, right hand and left knee were caused by or a result of shrapnel wound injuries sustained in service in February 2011.  Indeed, the VA examiner specifically found the Veteran's left knee scars to have been the result of [post-service] surgery that was not in any way related to residuals of shrapnel wound injuries in service.  

The February 2011 VA examiner stated that the Veteran's scars were superficial, thus, intimating that they would not be the type of scars that would result from an in-service shrapnel wound.  The February 2011 VA examiner noted that a computed tomography scan of the Veteran's head showed no evidence of any shrapnel injuries.  Overall, the February 2011 VA examiner concluded that there was no evidence to support that the Veteran's present scars, residuals of scars and headaches were caused by or a result of shrapnel wound injuries sustained in service.  There is no contrary medical opinion of record.  Absent competent evidence reflecting that the Veteran was subject to an in-service landmine blast that caused injury to his ears, head, legs and arms and medical evidence that the current findings of hearing loss, tinnitus, scars of the head, right hand and left knee and headaches are in any way related to service, service connection for these disabilities must be denied. 

As to any argument that the Veteran might proffer as to having had hearing loss, tinnitus, headaches, and scars of the head, hands and left knee since August 1, 1960, the Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  However, given the fact that the Veteran made no complaint of hearing loss or tinnitus when he reentered service, such weighs against the credibility of his assertion of experiencing hearing loss and tinnitus since the purported landmine explosion in August 1960.  Further, as discussed above, there is no objective medical evidence of hearing loss, tinnitus, headaches, or residuals of shrapnel wounds to the head, arms or legs in service or for decades thereafter. Supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking in this case.  Continuity of symptomatology after service for the above-cited disabilities is, therefore, not demonstrated. 

In summary, for reasons and bases expressed above the Board concludes that a preponderance of the evidence is against the veteran's claims.  All three elements have not been met.  The benefits sought on appeal are accordingly denied. 


ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied. 

Service connection for residuals of shrapnel wounds to the head is denied.

Service connecting for residuals of shrapnel wounds to the hands is denied.

Service connection for residuals of shrapnel wounds to the legs is denied. 

Service connection for migraine headaches, claimed as secondary to shrapnel wounds is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


